                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                                          Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                                                  Case No. 1812635 (LSS)

                                      Debtors.                                           Jointly Administered

                                                                                         RE: Docket Nos. 12, 13, & 248


                          DECLARATION OF STEPHEN GOLDSTEIN
            IN SUPPORT OF CONFIRMATION OF THE DEBTORS’ JOINT PREPACKAGED
          PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                   I, Stephen Goldstein, hereby declare (this “Declaration”)2 under penalty of perjury

         pursuant to 28 U.S.C. § 1746 that the following is true to the best of my knowledge, information,

         and belief:

                   1.       I am a Senior Managing Director at Evercore Group L.L.C. (“Evercore”), the

         proposed investment banker for the above-captioned debtors in possession in these chapter 11

         cases (collectively, the “Company” or the “Debtors”) and a leading independent investment

         banking advisory and investment management firm, which counsels multinational corporations

         on mergers and acquisitions, divestitures, special committee assignments, recapitalizations,

         restructurings and other strategic transactions.


         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
                Capitalized terms used by not defined herein have the meanings ascribed to them in the Proposed Joint
                Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, filed November 18, 2018
                [Docket No. 12] (the “Plan”) or the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of
                Reorganization of David’s Bridal, Inc. and Its Affiliated Debtors, dated November 18, 2018 [Docket No. 13]
                (the “Disclosure Statement”), as applicable.



01:24005477.1
                 2.      Evercore was retained by the Company in April 2018 to provide strategic advice

         and to assist with its restructuring efforts, which are described in detail in the Declaration of

         Joan Hilson, Executive Vice President and Chief Financial and Operating Officer of the

         Debtors, in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 19] (the “First

         Day Declaration”).

                 3.      Except as otherwise indicated, all statements in this Declaration are based on (i)

         my personal knowledge of the Debtors’ operations and finances gleaned during the course of

         Evercore’s engagement by the Company, my discussions with the Debtors’ senior management,

         other members of the Evercore team, and the Debtors’ other advisors, (ii) my review of relevant

         documents, (iii) information provided to me by Evercore employees working under my

         supervision and (iv) my opinion based upon my experience as a restructuring professional. I

         submit this Declaration in support of the Debtors’ (1) Memorandum of Law in Support of

         (I) Approval of (A) Disclosure Statement, (B) Solicitation of Votes and Voting Procedures, and

         (C) Form of Ballots, and (II) Confirmation of Joint Prepackaged Chapter 11 Plan of

         Reorganization of David’s Bridal, Inc. and Its Affiliated Debtors and (2) Omnibus Reply to

         Objections Thereto (the “Memorandum”). If called to testify, I could and would testify to each

         of the facts set forth herein on that basis.

                                           Background and Qualifications

                 4.      I joined Evercore in 2012. I have approximately 20 years of investment banking

         and restructuring experience. Prior to joining Evercore, I was a Managing Director in the

         Financial Restructuring Group of Lazard Frères & Co. and, prior to Lazard, I worked in several

         investment banking positions at Thomas Weisel Partners and its predecessor firm, Montgomery

         Securities. I have advised corporate clients and creditor groups in a broad range of restructuring,


01:24005477.1



                                                         2
         reorganization and capital raising transactions, in traditional and distressed situations, across a

         diverse variety of industries. In addition, I have substantial experience marketing, structuring,

         and evaluating debtor in possession financings, secured debt facilities, and exit financings.

                5.      Evercore is a leading independent investment banking advisory and investment

         management firm established in 1996. Evercore’s investment banking business includes its

         advisory business, which provides a range of investment banking services to multinational

         corporations on mergers and acquisitions, divestitures, special committee assignments,

         recapitalizations, restructurings, and other strategic transactions. Through its investment banking

         business, Evercore provides capital markets advice, underwrites securities, raises funds for

         financial sponsors, and offers equity research and agency-only equity securities trading for

         institutional investors.   Evercore’s investment management business includes private equity

         investment, institutional asset management, and wealth management. Evercore and its affiliates

         serve a diverse set of clients around the world from offices in New York, Boston, Chicago, Los

         Angeles, Washington D.C., San Francisco, Houston, Minneapolis, Palo Alto, Menlo Park, Hong

         Kong, Singapore, London, Aberdeen, Mexico City, Monterrey, São Paulo, and Rio de Janeiro.

         Since the beginning of 2000, Evercore’s corporate advisory and restructuring advisory groups

         have advised on over $1.8 trillion of transactions. Evercore has been involved in numerous large

         and complex restructuring cases in this and other districts around the United States, including In

         re Tops Holding II Corp., Case No. 18-22279 (Bankr. S.D.N.Y. Mar. 22, 2018); In re Fieldwood

         Energy LLC, Case No. 18-30648 (Bankr. S.D. Tex. Mar. 8, 2018); In re Pac. Drilling S.A., Case

         No. 17-131393 (Bankr. S.D.N.Y. Jan. 26, 2018); In re Orchard Acquisition Co., LLC (J.G.

         Wentworth), Case No. 17-12914 (Bankr. D. Del. Jan. 5, 2018); In re Castex Energy Partners,

         L.P., Case No. 17-35835 (Bankr. S.D. Tex. Dec. 4, 2017); In re GulfMark Offshore, Inc., Case


01:24005477.1



                                                          3
         No. 17-11125 (Bankr. D. Del. June 15, 2017); In re Vanguard Nat. Res., LLC, Case No. 17-

         30560 (Bankr. S.D. Tex. Mar. 20, 2017); In re Azure Midstream Partners, LP, Case No. 17-

         30461 (Bankr. S.D. Tex. Mar. 10, 2017); In re Altegrity, Inc., Case No. 15-10226 (Bankr. D.

         Del. March 16, 2015); and In re Energy Future Holdings Corp., Case No. 14-10979 (Bankr. D.

         Del. Sept. 16, 2014).

                                               Valuation Analysis

                6.      As described in the Disclosure Statement, in connection with developing the Plan,

         the Debtors directed Evercore to estimate the going-concern value of the Reorganized Debtors.

         Evercore performed an analysis underlying the estimated recoveries under the Plan, utilizing

         certain assumptions set forth in Article VIII of the Disclosure Statement (the “Valuation

         Analysis”). The Financial Projections provided by the Debtors for use by Evercore in preparing

         the Valuation Analysis were for fiscal years 2018–2021 and take into account the reduction of

         total debt of the Debtors by an amount in excess of $450 million.

                7.      As further described in the Disclosure Statement, in preparing the estimated total

         enterprise value range for the Reorganized Debtors, Evercore: (1) reviewed certain historical

         financial information of the Debtors for recent years and interim periods; (2) met with certain

         members of the Debtors’ senior management to discuss the Debtors’ operations and future

         prospects; (3) reviewed publicly available financial data and considered the market values of

         public companies deemed generally comparable to the operating businesses of the Debtors; (4)

         considered certain economic and industry information relevant to the Debtors’ operating

         business; (5) prepared discounted cash flow analyses based on the Financial Projections, utilizing

         various discount rates and assumptions in the calculation of terminal values; (6) considered the




01:24005477.1



                                                         4
         value assigned to certain precedent change-of-control transactions for businesses similar to those

         of the Debtors; and (7) conducted such other analyses as Evercore deemed appropriate.

                8.      Although Evercore conducted a review and analysis of the Debtors’ business,

         operating assets and liabilities, and business plans, Evercore relied on the accuracy and

         completeness of all financial and other information furnished to it by the Debtors and by other

         firms retained by the Debtors and on certain publicly available information as to which Evercore

         does not have independent knowledge.

                9.      Evercore relied on the Debtors’ representation and warranty that financial

         projections provided by the Debtors to Evercore (1) were prepared in good faith, (2) were based

         on fully disclosed assumptions which, in light of the circumstances under which they were made,

         are reasonable, (3) reflected the Debtors’ best currently available estimates and (4) reflected the

         good faith judgments of the Debtors.          No independent evaluations or appraisals of the

         Company’s assets were sought or were obtained in connection with Evercore’s valuation.

         Evercore did not conduct an independent investigation into any of the legal, tax, pension or

         accounting matters affecting the Company, and therefore made no representations as to their

         impact on the Company’s financial statements.

                10.     As further described in the Disclosure Statement, Evercore performed certain

         financial analyses to arrive at a range of estimated total enterprise values for the Reorganized

         Debtors, including applying the following valuation methodologies as applicable to the

         operations of the Company: (1) the discounted cash flow methodology; (2) the peer group

         company trading multiples methodology and (3) the precedent transactions methodology. In

         arriving at its valuation estimate, Evercore did not consider any one analysis or factor to the

         exclusion of any other analyses or factors.


01:24005477.1



                                                          5
                11.       The valuation was based upon information available to, and analyses undertaken

         by, Evercore as of November 18, 2018, and reflected, among other factors discussed in the

         Disclosure Statement, the financial market conditions and the inherent uncertainty as of the date

         of the Disclosure Statement as to the achievement of the Financial Projections. For purposes of

         the valuation, Evercore assumed that no material changes that would affect value would occur

         between the date of the Disclosure Statement and the assumed Effective Date.

                12.       Based on the financial projections set forth in the Disclosure Statement and

         subject to the disclaimers and the descriptions of Evercore’s methodology set forth therein, and

         solely for purposes of the Plan, Evercore estimated the total enterprise value of the Reorganized

         Debtors to be between approximately $400 million and $472 million as of an assumed Effective

         Date of December 31, 2018. The range of total equity value, which took into account the total

         enterprise value less the estimated net debt outstanding as of an assumed Effective Date of

         December 31, 2018, was estimated by Evercore to be between approximately $67 million and

         $139 million.

                                                   Plan Releases

                13.       The Plan provides for (i) releases of claims held by the Debtors and the Estates

         (the “Debtors’ Release”), and (ii) consensual releases of claims held by certain creditors and

         interest holders of the Debtors (the “Non-Debtor Releases” and, together with the Debtors’

         Release, the “Plan Releases”), in each case, against the Debtors, the Reorganized Debtors and

         certain non-debtor third parties (collectively, the “Released Parties”). As described below, I

         believe the Plan Releases are integral components of the Restructuring Support Agreement and

         the Plan and the transactions embodied therein, and are appropriate and necessary under the

         circumstances.


01:24005477.1



                                                          6
                 14.   Inclusion of the Debtor and Non-Debtor Releases in the Plan was a key term in

         the negotiation of the Restructuring Support Agreement and the Plan. In my experience, when

         negotiating a support agreement for a prepackaged bankruptcy, it is customary for supporting

         creditors and interest holders to insist that the plan include protective releases.    It is also

         customary for the current and former officers, directors, managers, employees, advisors, and

         other related parties of the debtors to benefit from those releases. This restructuring was no

         different.

                 15.   During negotiations, it became apparent that none of the Supporting Noteholders,

         the Supporting Term Lenders, the Crossover Holder, or the Supporting Sponsors would be

         willing to make the substantial concessions embodied in the Restructuring Support Agreement

         without the protection of the Plan Releases for themselves or certain other entities, such as the

         Unsecured Notes Indenture Trustee and the providers of the Exit Facilities contemplated by the

         Plan. It was also apparent that the lenders who would provide the debtor-in-possession financing

         facilities embodied in the DIP Term Loan Agreement and the DIP ABL Agreement (together, the

         “DIP Agreements”) would not do so unless the DIP ABL Facility Agent, the DIP ABL Secured

         Parties, the DIP Term Loan Facility Agent, the DIP Term Loan Secured Parties, the Exit ABL

         Facility Agent, the Priority Exit Facility Agent, the Exit Facility Lenders, the Takeback Term

         Loan Agent, the Prepetition ABL Secured Parties, and the Prepetition Term Loan Secured

         Parties were covered by the Plan Releases.. Based on the foregoing, it is my opinion that, absent

         the Plan Releases, the Debtors would not have been able to muster the necessary support to

         finance (both through the DIP facilities as well as the Exit Facilities) the Chapter 11 Cases and

         confirm the Plan on a prepackaged basis. Accordingly, had the Plan Releases not been provided,

         I believe it would have significantly diminished (and potentially eliminated) the Debtors’


01:24005477.1



                                                        7
         chances of securing all of the valuable benefits provided by the Plan, including the reduction of

         total debt by more than $450 million and the payment in full of Claims in the Unimpaired

         Classes (including General Unsecured Claims).

                                Substantial Contributions of the Released Parties

                16.     I understand that in evaluating whether a debtor’s or non-debtor party’s release of

         a non-debtor party is permissible under the Bankruptcy Code, courts consider several factors,

         including whether the non-debtor party made substantial contributions to the Debtors’

         reorganization. As described in more detail below, I believe that the Released Parties have made

         substantial contributions to the Debtors and their Estates.

                Creditor Released Parties

                17.     I believe the Creditor Released Parties (as defined in the Memorandum) have

         made substantial contributions to the Debtors’ reorganization. Each Creditor Released Party

         engaged in good faith negotiations in order to facilitate the implementation and execution of a

         consensual and expeditious reorganization of the Debtors. Crucially, during negotiations, the

         Supporting Term Lenders, the Crossover Holder and the Supporting Noteholders agreed to

         compromise their Claims, and, with respect to the Supporting Term Lenders, consented to

         distributions to the holders of Unsecured Notes Claims and General Unsecured Claims, which

         are junior to the Prepetition Term Loan Claims.

                18.     In addition, the Debtors, the DIP ABL Secured Parties and the DIP Term Loan

         Facility Secured Parties entered into the DIP ABL Agreement and the DIP Term Loan

         Agreement, providing for the roll-up of all Prepetition ABL Obligations and $60 million in

         incremental liquidity under the DIP Term Loan Facility, allowing the Debtors access to sufficient

         liquidity to operate their business during the Chapter 11 Cases. As part of entering into the DIP


01:24005477.1



                                                           8
         Agreements, the Prepetition ABL Secured Parties and Prepetition Term Loan Secured Parties

         also consented to the Debtors’ use of cash collateral throughout the Chapter 11 Cases.

                19.     The Exit ABL Facility Agent, the Priority Exit Facility Agent, the Exit Facility

         Lenders and the Takeback Term Loan Agent are collectively working together and with the

         Debtors to provide the Reorganized Debtors with necessary liquidity in the form of the Priority

         Exit Facility and the Exit ABL Facility. I believe this exit financing is necessary to ensure the

         Plan’s feasibility as such financing will allow for the Plan’s treatment of Prepetition Term Loan

         Claims and the payment of General Unsecured Claims under the Plan, and provide liquidity for

         post-emergence operations.

                The Supporting Sponsors

                20.     I believe the Supporting Sponsors have made substantial contributions to the

         Debtors’ reorganization. Like the Creditor Released Parties, the Supporting Sponsors have

         engaged in good faith negotiations in order to facilitate the implementation and execution of a

         consensual and expeditious reorganization of the Debtors.            In addition, in signing the

         Restructuring Support Agreement, the Supporting Sponsors agreed to forego the pursuit of

         litigation with respect to valuation of the Debtors and to make several tangible commitments to

         help ensure successful negotiation and implementation of the Plan.

                21.     The Supporting Sponsors, who to my knowledge have never taken a cash

         dividend or similar distribution in respect of their Interests in the Debtors, have agreed to waive

         their General Unsecured Claims worth approximately $1 million in cash as part of the

         negotiations that permitted the Plan to provide for the Unimpaired treatment of all General

         Unsecured Claims. The waived Claims are largely comprised of management fees owed to the

         Supporting Sponsors (who agreed to forego receipt of management fees during the negotiation of


01:24005477.1



                                                         9
         the restructuring). Because a prepackaged plan typically requires that General Unsecured Claims

         be paid in full, and several Consenting Creditors were unwilling to endorse a prepackaged plan if

         it meant that the Supporting Sponsors would receive a recovery on account of their General

         Unsecured Claims, the waiver of Claims by the Supporting Sponsors represented a significant,

         monetary contribution to achieve a prepackaged plan and bridge the divide between the different

         creditor constituencies in the days leading up to the execution of the Restructuring Support

         Agreement.

                 22.       Another example of the Supporting Sponsors providing real, tangible value to the

         Debtors’ restructuring relates to tax. During the Restructuring Support Agreement negotiations,

         certain of the Supporting Creditors (as defined in the Restructuring Support Agreement)

         expressed concern that the Supporting Sponsors could take actions which could impair the tax

         attributes the Reorganized Debtors would retain after the Effective Date. In particular, these

         Supporting Creditors informed the Supporting Sponsors that they did not want the Supporting

         Sponsors to take a worthless stock deduction in respect of their equity interests in the Debtors in

         2018. While retaining the ability to take the deduction in 2018 (and to otherwise dispose of their

         Interests in the Debtors without further restrictions) was valuable to the Supporting Sponsors, in

         order to help achieve the global settlement embodied in the Restructuring Support Agreement,

         the Supporting Sponsors agreed to a covenant in the Restructuring Support Agreement restricting

         their ability (without a court order) to transfer their Interests in the Debtors or take a worthless

         stock deduction in respect of such Interests in 2018 if doing so would impair any of the Debtors’

         tax attributes.

                 23.       Finally, the Supporting Sponsors have cooperated and continue to cooperate with

         the Debtors and the other Restructuring Support Parties in connection with the consummation of


01:24005477.1



                                                          10
         the Plan and to facilitate an expeditious restructuring of the Debtors and, to my knowledge no

         party to the Restructuring Support Agreement has raised the possibility of any claims existing

         against the Supporting Sponsors.

                The Debtors’ Related Parties

                24.     I believe the Debtors’ current and former officers, directors, managers,

         employees, advisors, and other related parties (the “Debtors’ Related Parties”) have made a

         substantial contribution to the Chapter 11 Cases through (i) expending substantial time and effort

         in connection with restructuring matters, in addition to their normal duties (including compliance

         with the substantial reporting and budgetary obligations imposed under the DIP Agreements), (ii)

         engaging in negotiations and open dialogue with the Debtors’ key stakeholders to facilitate a

         consensual restructuring, and (iii) assisting with any and all endeavors necessary to navigate the

         Debtors through the Chapter 11 Cases. Moreover, the Debtors’ directors have continued to

         provide valuable services and oversight to the Debtors throughout these Chapter 11 Cases to

         facilitate the Debtors smooth transition to new ownership.

                                               The Plan is Feasible

                25.     In negotiating the Plan, Evercore assisted the Debtors in analyzing whether there

         was a reasonable probability that the Plan can be implemented and has a reasonable likelihood of

         success. This analysis included consideration of the Debtors’ ability to fulfill their obligations

         under the Plan and the estimated costs of administration. The Debtors, with aid from Evercore

         and their other advisors, prepared financial projections for fiscal years 2019 through 2021, as set

         forth in Section VII of the Disclosure Statement (the “Projections”). Additionally, as discussed

         above, the Plan provides for a material reduction in the Debtors’ total debt, which will further

         enhance the Reorganized Debtors’ ability to perform their obligations under the Plan. Since the


01:24005477.1



                                                         11
         filing of the Plan and Disclosure Statement, Evercore has worked to update the liquidity forecast

         in light of the most current information available to the Debtors. On December 11, 2018, the

         Evercore and the Debtors delivered an updated liquidity analysis to the Supporting Creditors (as

         required by the DIP Agreements) (the "Updated Liquidity Projections"). Those Updated

         Liquidity Projections show, after taking into account the Exit Facilities, the Debtors having

         approximately $28 million (depending on the size of the Priority Exit Facility) in liquidity. In

         my opinion, based upon the Projections and the Updated Liquidity Projections, as well as

         Debtors’ operating history, there is a reasonable probability that the Debtors will be able to make

         all payments and distributions as contemplated by the Plan, and the Plan is not likely to be

         followed by liquidation or the need for further financial reorganization.

                                       [Remainder of Page Intentionally Left Blank]




01:24005477.1



                                                         12
                      I declare under penalty of perjury that the foregoing is true and correct to the best

                of my knowledge and belief

                Dated: December 28, 2018
                       New York, New York

                                                     /s/ Stephen Goldstein
                                                     Stephen Goldstein
                                                     Senior Managing Director
                                                     Evercore Group L.L.C.




01:24005477.1



                                                       13
